576 S.W.2d 779 (1978)
Buddy WATEL, Petitioner,
v.
Victor RICHMAN and wife, Marion Richman, Respondents.
No. B-7673.
Supreme Court of Texas.
November 1, 1978.
*780 Hoppenstein & Prager, Ronald L. McKinney, Dallas, for petitioner.
Calvin A. Barker, Jr., Dallas, for respondents.
PER CURIAM.
This is a summary judgment case. The court of civil appeals correctly reversed and remanded for new trial. 565 S.W.2d 101. There are disputed issues of fact to be tried. Our action should not be interpreted, however, as approving the holding by the court of civil appeals that an express written warranty may not limit or exclude the implied warranties described in Humber v. Morton, 426 S.W.2d 554 (Tex.1968). We express no opinion on that question.
The application for writ of error is refused, no reversible error.